Name: 2008/685/EC: Commission Decision of 20 August 2008 amending the Annex to Council Decision 90/424/EEC as regards Spring viraemia of carp (SVC) (notified under document number C(2008) 4401) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  fisheries;  agricultural activity
 Date Published: 2008-08-22

 22.8.2008 EN Official Journal of the European Union L 224/11 COMMISSION DECISION of 20 August 2008 amending the Annex to Council Decision 90/424/EEC as regards Spring viraemia of carp (SVC) (notified under document number C(2008) 4401) (Text with EEA relevance) (2008/685/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular the second subparagraph of Article 24(1) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution towards the national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (2) Decision 90/424/EEC, as amended by Council Decision 2006/782/EC (2), includes Spring viraemia of carp (SVC) on the list of animal disease for which Member States may be eligible for financial contribution from the Community for national eradication programmes. (3) For aquatic animals, Member States should be eligible for financial contribution from the Community for national programmes for the eradication only as regards the non-exotic diseases which are listed in Part II of Annex IV to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (3). That Directive is to apply from 1 August 2008. (4) Directive 2006/88/EC, as amended by Commission Directive 2008/53/EC, no longer lists Spring viraemia of carp (SVC) in Part II of Annex IV thereto, since the costs related to the measures to eradicate that disease would be disproportionate to the economic losses caused by it. (5) It is therefore appropriate to delete that disease also from the list of animal diseases and zoonoses set out in the Annex to Decision 90/424/EEC. (6) The Annex to Decision 90/424/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/424/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 September 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22). (2) OJ L 328, 24.11.2006, p. 57. (3) OJ L 328, 24.11.2006, p. 14. Directive as amended by Commission Directive 2008/53/EC (OJ L 117, 1.5.2008, p. 27). ANNEX ANNEX Animal diseases and zoonoses  Bovine tuberculosis  Bovine brucellosis  Ovine and caprine brucellosis (B. melitensis)  Bluetongue in endemic or high risk areas  African swine fever  Swine vesicular disease  Classical swine fever  Anthrax  Contagious bovine pleuropneumonia  Avian influenza  Rabies  Echinococcosis  Transmissible spongiform encephalopathies (TSE)  Campylobacteriosis  Listeriosis  Salmonellosis (zoonotic salmonella)  Trichinellosis  Verotoxigenic E. coli  Viral haemorrhagic septicaemia (VHS)  Infectious haematopoietic necrosis (IHN)  Koi herpes virus disease (KHV)  Infectious salmon anaemia (ISA)  Infection with Marteilia refringens  Infection with Bonamia ostreae  White spot disease in crustaceans